UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6559



ALBERT MANNING SCOTT, SR.,

                                               Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; WILLIE J. SCOTT, in
his capacity as Warden, U.S.P. Atlanta,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-98-509-1)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Manning Scott, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Manning Scott, Sr., appeals from the district court’s

order dismissing without prejudice his 28 U.S.C. § 2241 (1994)

motion.    We have reviewed the record and the district court’s

opinion adopting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      See No. CA-98-509-1 (M.D.N.C. Mar. 26,

1999).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2